Citation Nr: 0333805	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-09 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (claimed as back disability).

2.  Entitlement to service connection for degenerative disc 
disease (claimed as back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2000, a statement of the case was issued in March 2000, and a 
substantive appeal was received in May 2000.  


FINDINGS OF FACT

1.  By rating decision in February 1983, the RO granted 
service connection for laceration of the back, but 
effectively denied service connection for any other back 
disability; the veteran did not file a notice of disagreement 
to the denial of service connection for back disability in 
addition to laceration of the back. 

2.  Evidence received since the February 1983 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for degenerative disc disease (claimed as 
back disability).  

3.  Degenerative disc disease (claimed as back disability) 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is degenerative disc 
disease otherwise related to the veteran's active duty 
service, including a back injury during service.




CONCLUSIONS OF LAW

1.  The February 1983 rating decision, which denied 
entitlement to service connection for back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1983 rating decision, and the claim of entitlement 
to service connection for back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Degenerative disc disease (claimed as back disability) 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In May 1982, the veteran filed a claim of service connection 
for (among other things) back disability related to a fall 
out of a jeep during service.  The veteran failed to report 
for a scheduled examination and, by rating decision in 
February 1983, the RO granted service connection for (among 
other things) a laceration of the back.  However, the RO 
effectively denied service connection for any additional back 
disability.  By letter dated in February 1983, the RO advised 
the veteran that his scars were service-connected, but not 
compensable and that his claim for disability benefits was 
disallowed.  The veteran did not file a notice of 
disagreement to initiate an appeal from the February 1983 
rating decision.  The February 1983 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, a claim, 
which is the subject of a prior final denial, may be reopened 
and the prior disposition reviewed if certain requirements 
are met.

New and Material

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

It appears that the RO considered the veteran's current back 
claim to be an original claim, and the RO denied on the 
merits in a June 2000 rating decision.  However, the Board 
believes that the veteran's 1982 claim based on back 
disability was his initial claim.  The February 1983 rating 
decision only service-connected scars, and effectively denied 
service connection for any other back disability.  Since that 
decision is final, the Board believes that the current claim 
must first be considered under a new and material evidence 
analysis.    
 
Analysis

In the February 1983 rating decision, the veteran's back 
disability claim was decided on the basis that the veteran 
failed to attend his VA examination and that based on the 
record at that time, medical evidence did not show that the 
veteran had a current lower back disability.  However, 
evidence received since the February 1983 rating decision 
includes numerous private medical records, VA medical 
records, and VA examination reports that show treatment for a 
current lower back disability.  The most recent VA 
examination report in January 2002 found that the veteran had 
chronic thoracolumbar pain with multilevel degenerative disc 
disease in the thoracic and lumbar area and spondylolysis at 
L5 on the left side.  This evidence clearly goes to the basis 
for the February 1983 denial.  As such, the evidence received 
since the February 1983 rating decision is new and material, 
and the veteran's claim of entitlement to service connection 
for lower back disability has been reopened.  

Since the RO has already reviewed the veteran's claim under a 
merits analysis, there is no prejudice to the veteran by the 
Board proceeding with a merits review as well.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

While a review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his application 
to reopen his claim for entitlement to service connection for 
back disability.  Specifically, the veteran was not notified 
of applicable laws and regulations pertaining to his new and 
material evidence claim.  However, there is no prejudice to 
the veteran here as his claim was granted.  Nevertheless, as 
explained in greater detail below, the Board must now 
evaluate whether there has been compliance regarding the 
issue of entitlement to service connection for lower back 
disability.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a December 2001 letter and a March 2000 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, in the present case the veteran's 
representative stated in a Statement of Representative in 
Appeals Case dated September 2003 that the veteran feels that 
enough evidence has been gathered to warrant service 
connection and therefore should be granted all benefits 
sought on appeal.  There has also been no other indication 
from the veteran that he has any further evidence to submit.  
The Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished by pursuant to the invalidated regulation 
and that no useful purpose would be served by further 
delaying appellate review to provide corrected notice that 
the appellant has one year to provide additional information 
or evidence.  It is clear from communications from the 
veteran and his representative that they seek appellate 
review without further delay.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, numerous private medical 
records, and VA examination reports in January 1999 and 
January 2002.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

The veteran's essential argument is that his current 
degenerative disc disease (claimed as back disability) is 
related to service.  In his written statements, including his 
substantive appeal, the veteran stated that he injured his 
lower back in an inservice motor vehicle accident, that he 
experienced chronic back pain following the accident, and 
that his current lower back disability is related to the 
injury he sustained in the inservice motor vehicle accident. 

Service medical records do reveal that the veteran complained 
of back pain following a 1977 motor vehicle accident.  A 
clinical record from February 1978 showed that the veteran 
complained of severe back pain and was diagnosed as having 
lumbosacral strain.  However, there is no reference to 
further treatment following the February 1978 treatment 
record.  Although the veteran reported recurrent back pain at 
the time of separation examination in December 1978, his 
spine was clinically evaluated as normal.  There was no 
reference to any chronic lower back disability in the 
examination report.  

Post-service medical records do not document complaints 
involving the veteran's lower back until December 1989, more 
than 10 years after active duty service.  Private medical 
record from Juneau Medical Clinical dated in October 1994 
demonstrated that the veteran complained of lower back pain.  
Private medical records from Stikine Family Clinic, Wrangell 
General Hospital, Wrangell Family Chiropractic Clinic, 
Bartlett Regional Hospital, Juneau Medical Clinic, Dr. John 
Bursell, Juneau Urgent Care, and Juneau Physical Therapy 
showed that the veteran also received treatment for chronic 
lower back problems following an industrial accident in April 
1997.  X-rays from Wrangell General Hospital dated April 1997 
indicated that there was mild narrowing of the L3-4 discs and 
degenerative changes seen developing at the disc margins.  
There was also evidence of very early degenerative changes at 
the L4-5 and L5-S1 disc margins and in the lower lumbar 
facettes.  

In connection with the veteran's claim, a VA examination was 
conducted in January 2002.  The examiner noted that the 
veteran complained of having back pain following his 1977 
motor vehicle accident.  The veteran stated that he received 
chiropractic treatment sometime after the accident.  The 
examiner noted that the veteran stated that his back had 
bothered him worse since the industrial accident in 1997.  
Currently, the veteran complained of back pain following 
repetitive lifting, sitting, and standing.  

Following examination and review of the claims folder, the 
examiner diagnosed the veteran as having chronic 
thoracolumbar pain with multilevel degenerative disc disease 
in the thoracic and lumbar area and spondylolysis at L5 on 
the left side.  The examiner further opined that while the 
record showed complaints of back problems as early as 1982 
following service, the veteran's current lower back 
disability is more likely to be a result of aging than any 
specific injury.  He further noted that there was no evidence 
that would lead the examiner to believe that the veteran 
degenerative disc disease of the lumbar or thoracic spine is 
particularly related to his injury in service.  

The Board has considered the veteran's statements and they 
have been given weight as to his observations for symptoms 
and limitations regarding his claimed disabilities.  However, 
it does not appear that they are medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (layperson may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  A review of the record shows that while 
the veteran did sustain an inservice lower back injury, there 
is no medical evidence suggesting any relationship between 
the veteran's current lower back disability and active duty 
service.  The January 2002 VA examiner had the opportunity to 
review the veteran's claims file and he specifically noted 
the veteran's inservice jeep injury.  Nevertheless, this was 
of the opinion that the veteran's current low back disorder 
was due to aging and not to any specific injury.  The Board 
find's this opinion to be highly probative.  The Board also 
notes a lack of evidence supporting a continuity of pertinent 
symptomatology for a number of years after service as well as 
post-service back injuries.  While the veteran did suffer a 
back injury during service, a trained medical examiner has 
furnished an opinion that there is no relationship between 
the veteran's current back disorder and the inservice injury.  
Questions as to medical diagnosis and medical etiology must 
be addressed by trained medical professionals.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Neither the veteran, his 
representative, nor the Board are competent to offer opinions 
as to medical etiology.  The Board therefore finds that the 
unopposed medical opinion by the January 2002 examiner must 
be afforded considerable weight since it was made based on a 
physical examination accomplished with full knowledge of the 
veteran's inservice injury and post-service medical history.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
degenerative disc disease (claimed as back disability).  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The veteran's claim of entitlement to service connection for 
degenerative disc disease (claimed as a lower back 
disability) is reopened.  To this extent, the appeal is 
granted.

The veteran's claim of entitlement to service connection for 
degenerative disc disease (claimed as a lower back 
disability) is denied.  To this extent, the appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



